*443On Petition for Rehearing
Kelley, C. J.
In their petition for rehearing, appellants make much of their original contention that it was necessary for the trial court to adjudicate the attachment issues. It is apparent that in their zeal to successfully prosecute their appeal the appellants have blinded themselves to the substance of the question, as determined in our opinion. They take no exception to the legal pronouncements made in Waples on Attachment and Garnishment and the case of Earl et al. v. Matheney (1877), 60 Ind. 202, 204, as quoted from in the main opinion, nor do they contest the fact, stated in the original opinion, that in the beginning the only available ground of the attachment was the non-residence of the principal defendant, which ground was waived by the general appearance to the action of the principal defendant and his participation in the trial. They voice no opposition to the rule referred to in the opposed opinion, that when the trial court obtained jurisdiction over the principal defendant by virtue of his general appearance to the cause, the attachment was no longer the foundation of jurisdiction, confined to the res attached, but such attachment became merely an ancillary remedy allowed the appellees for the securance of their demands. Thus it would seem that appellants concur in the legal consequence of the aforementioned unopposed factors, namely, that the garnishee appellant is bound by the judgment and cannot avoid the same on account of mere irregularities in the proceedings in the principal action and has no further right to inquire into such proceedings between the appellees and the principal defendant.
Appellants also say that our holding in the main opinion contravened cited ruling precedents of the Supreme Court. The cases referred to are the same ones relied upon by appellants in their initial brief. *444We expressed ourselves with relation to said authorities in the original opinion. There seems no cause to now restate such expressions and no further comment appears necessary, other than to say that we have again reviewed said cases and find no factual situation in any thereof comparable to the facts existent in the instant case.
Continuing, the appellants assert that we misstated the substance of the answer of the garnishee, appellant Sheneman, in that we said that said answer alleged that the stock was that of appellant Richardson, whereas in truth the answer alleged that the stock was that of said appellant and his wife, the latter not being a party to this action. While we made no such direct statement as appellants indicate, we think that by indirection we made a statement from which it could be implied that reference was made to the stock as being that of Richardson. However, we fail to perceive the pertinency of appellants’ assertion, and they have not offered any statement showing that said alleged misstatement had any bearing or influence upon the determination of the cause. No point, question, or contention was made in the briefs or arguments of either appellants or appellees concerning the title to the stock as between Richardson and his wife. At no place in the briefs or arguments was any point or question ever raised as to the fact that Richardson’s wife was not made a party to the action. In fact, appellants, themselves, in their briefs, made references to the stock as Richardson’s, without any reference to his wife. For instance, appellants said in their initial brief:
“On July 16, 1954, Richardson agreed to sell his stock to Dannie and John Hays.” - -
and again:
“Mr. Sheneman is holding this money in escrow, *445and is to turn it over to appellant Richardson when Richardson delivered the corporate stock to him.”
and again:
“The selling price was $4500.00 or $5000.00, and Richardson received all but $1500.00 of it.”
and in the reply brief:
“The undisputed evidence ... is that Dannie Hays and John Hays placed money in the hands of appellant Sheneman in escrow to be turned over - by him to appellant Richardson in the event,-, but-only in the event, that Richardson delivered certain stock to him.”
Richardson, in his testimony, said in part:
“Then came a time when I agreed to sell my stock to Dannie and John Hays . . . .” (Our emphasis)
Finding no relation between appellants’ allegation charging us - with “misstating” the answer and the merits of the appeal determination, we can but conjecture as to the purpose thereof.
Appellants, in substance, further complain of our holding that there was evidence to support the decision of the trial court. We find no reason to change our original opinion on this question. Appellants’ contention can be sustained only if the evidence affords but one conclusion and that conclusion is contrary to that reached by the trial court. As stated in the main opinion, we think there was evidence, and permissible inferences therefrom, to support the decision of the court. The evidence, in our opinion, does not force a conclusion contrary to that of the trial court. To hold otherwise would be, in this case, tantamount to weighing the evidence.
It is asserted in the rehearing petition that we erred in holding “that Hayes and Hayes' had no interest in the money.” Our holding was not exactly as appellants express it. • Hays and Hays were not made parties to *446the action. We said that if the Hays had any understanding, arrangement, or contract with the garnishee, appellant Sheneman, that all the money in the latter’s hands was to be held by him until the stock was delivered to him, “it does not appear in the evidence.” We further said that “Insofar as the evidence discloses” Hays left the money with the garnishee “without retaining any control thereof and without any directions or instructions that it was to be held until the stock was delivered.” In other words, there is no evidence that the Hays reserved any control over the money they gave the garnishee. Under such circumstances, would this court be warranted in holding that the trial court should have presumed or surmised or -conjectured that the Hays retained an interest in or control over the money? Richardson was asked this question: “He Hays have no interest at all in this $1,555.15?” His answer was: “He never signed it over to me.” Assuming that the answer was responsive to the question, it certainly does not establish any contract or arrangement between the Hays and the garnishee that the latter was to hold the money until the stock was delivered. Nor does it show any control over the money reserved in the Hays or any directions or instructions by them as to its disposition. Immediately after the aforesaid answer, Richardson said: “The whole dispute is over $159.60. That is the only dispute the Hays and I have between us.” (Our italics.) Sheneman, the garnishee, did not testify and his answer was unverified and was not put in evidence.
“Generally, it is the duty of the garnishee to make known the claims of third persons of which he has knowledge.” 28 C. J., Garnishment, Sec. 412, page 284; 38 C. J. S., Garnishment, Sec. 204, page 444. If the garnishee, appellant Sheneman, did not see fit to make full disclosure of all the facts *447known to him, as the same were alleged by him in his answer, he stands in no position to complain that his evidence fell short of establishing an asserted contractual arrangement which he was entitled to have protected under the provisions of Sec. 3-532, Burns’ 1946 Replacement.
It was the prerogative of the trial court to weigh the evidence and certainly the meager evidence given on the question of who the money belonged to was not such as to compel us to say that it admitted of only one conclusion contrary to that reached by the trial court.
The petition for rehearing is denied.
Bowen, J. and Pfaff, J., dissent.
Note. — Reported in 147 N. E. 2d 562.
Rehearing denied in 148 N. E. 2d 423.